Citation Nr: 0808742	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  00-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active military service from April 30, 1974 
to July 15, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In November 2004, the Board reopened the veteran's claim of 
entitlement to service connection for PTSD and remanded the 
issue for further development and adjudication.  The claim 
has now been returned to the Board for further review.  


FINDINGS OF FACT

The weight of the medical evidence is against a showing that 
the veteran currently has a diagnosis of PTSD that can be 
causally linked to an event or incident of his period of 
active service.


CONCLUSION OF LAW

The medical evidence is against a showing that the veteran 
has PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), and 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of letters dated in October 2002, July 2003, December 
2004, and January 2006, the veteran was furnished notice of 
the type of evidence needed in order to substantiate the 
claim.  The veteran was also generally informed that he 
should send to VA evidence in his possession that pertains to 
the claim and advised of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes hereinbelow that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, service personnel records, post-service treatment 
records and reports, a VA examination, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that this matter has been 
remanded for additional development, to include a VA 
examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

Following a careful review of the record, the Board finds 
that the veteran's claim of service connection for PTSD must 
be denied.  

In this case, the medical records contain conflicting 
diagnoses referable to the veteran's psychiatric condition.  
He has been variously diagnosed with several substance 
abuses, including that due to cocaine, marijuana and alcohol, 
mood disorder NOS, borderline personality disorder, PTSD, 
schizophrenia, psychotic disorder NOS, and depressive 
disorder NOS.  However, the service treatment records do not 
contain any indication of a psychiatric condition in service.  

After service, the veteran has been seen extensively by VA 
for various conditions and has received ongoing treatment for 
PTSD, among other disorders.  

In order to determine whether the veteran had PTSD and, if 
so, whether this condition is related to a verified in-
service stressor, the veteran was afforded a VA examination 
dated in April 2007.  

The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination.  The 
veteran's personal and medical history was noted on the 
record.  The veteran was indicated to have been on active 
duty for 2 1/2 months and discharged without completing basic 
training.  

The service personnel records indicated that the veteran had 
problems from the beginning of his training and was noted to 
have had a bad attitude, to challenge authority, to be 
immature, and have difficulty in working with others or in a 
group.  

With respect to his claimed PTSD, the veteran has reported 
stressor information that it took place in basic training.  
He reported that a fellow airman, who he described as a class 
clown, and he were practicing with live ammunition.  The 
fellow was standing next to the veteran and discharged his 
weapon into the air without authorization.  The veteran 
reported feeling that he could have been shot and could have 
died.  

The VA examiner noted that an examination of the service 
personnel records revealed no mention of this incident.  
After service, the veteran was noted to have been homeless 
for about 20 years.  He had not held a steady job for the 
past 30 years, with the exception of street vending, which 
the veteran was noted to do periodically.  

The veteran was also noted to have sought treatment at VA 
since the mid-1990's for various conditions.  The veteran was 
also noted to have been incarcerated.  After a thorough 
examination, the veteran was diagnosed with mood disorder 
NOS.  The examiner then stated that "[his] overall 
impression [was] that the veteran [did] not currently meet 
DSM IV criteria for post-traumatic stress disorder."  

The examiner added that the veteran reported a full 
complement of symptoms of PTSD, but found that the veteran's 
stated stressor was insufficient to meet Criterion A of the 
DSM IV for PTSD.  

In this regard, the VA examiner noted that the veteran's 
reported stressor was a one-time incident where the veteran, 
according to his own report, witnessed a fellow soldier most 
likely fooling around with his weapon.  The veteran did not 
indicate that his fellow soldier aimed the gun at him or at 
any of the other airmen present. The examiner then indicated 
that the reported PTSD symptoms were out of proportion for 
what one would expect from the incident he described.  
Furthermore, the examiner indicated that he could find no 
confirmation of the incident in the veteran's service 
records.  

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran's claims file does contain 
diagnoses of PTSD, among other conditions, the VA examiner, 
who examined that veteran and his claims file in connection 
with the claim, found that the veteran did not meet the 
criteria for a diagnosis of PTSD.  

In this regard, the Board also notes that the diagnoses of 
PTSD that appear in treatment notes do not appear to be based 
on a full review of the veteran's claims file.  The Board 
finds in this case that the opinion of the VA examiner should 
carry the most weight in this case.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).  

Here, the medical evidence is against a finding that the 
veteran suffers from PTSD in accordance with the provisions 
of 38 C.F.R. § 4.125(a).  And without a current diagnosis, a 
claim of service connection cannot be sustained.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board here notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

The provisions of 38 C.F.R. § 3.304(f) also indicate that 
there must be medical evidence of a diagnosis of PTSD before 
service connection can be established for this disability.  

In making this determination, the Board does not question the 
sincerity of the veteran's belief that he has PTSD due to his 
service.  The veteran, however, is not competent on his own 
to establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
veteran's claim for service connection for PTSD must be 
denied. 3 8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


